Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1.   Applicant’s election without traverse of Group I in the reply filed on April 27, 2022 is acknowledged.
                                             Status of the Application
2. Claims 1-3, 7, 9-10, 13, 19-25 and 28-31 are considered for examination. Claims 33-35, 39-40, 43 and 47 are withdrawn from further consideration as being drawn to non-elected group. Claims 4-6, 8, 11-12, 14-18, 26-27, 32, 36-38, 41-42, 44-46 and 48-53 were canceled.
                                                         Priority
3. The Application filed on January 24, 2020 is a 371 of PCT/AU2018/050770 filed on July 25, 2018 which claims benefit of AU 2017902950 filed on July 27, 2017.
Nucleotide and/or Amino Acid Sequence Disclosures
4.   The specification is objected because of the following informalities:
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply the requirements of 37 CFR 1.821 through 1.825. Sequences appearing in the specification (see at least table 1 on page 25) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Further the application contains no sequence listing either in the form of a paper copy or in a computer readable form.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


          Claims 1-3, 7, 9-10, 13, 19-25 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites ‘under conditions that preferentially remove non-nucleic acid impurities’. It is not clear what conditions would remove the non-nucleic acid impurities preferentially, wherein preferentially does not clearly set forth the conditions to remove said impurities.
6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


       Claims 1-3, 7-9, 10, 13, 25 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steelman (WO 2015/195949).
           Steelman teach a method of claim 1, isolating nucleic acid from a sample containing nucleic acid, the method comprising:
(a) exposing the sample to a thermoplastic polymer substrate under conditions that allow nucleic acid in the sample to reversibly bind to the substrate (para 081, 0233-0234);
(b) washing the nucleic acid-bound substrate of (a) under conditions that preferentially remove non-nucleic acid impurities bound to the substrate (para 081);
 and (c) exposing the washed nucleic acid-bound substrate of (b) to an elution buffer, thereby recovering the nucleic acid from the substrate (para 081);
   wherein the thermoplastic polymer substrate has a net negative charge in solution (para 082).
    With reference to claim 2-3, Steelman teach the thermoplastic polymer substrate is selected from the group consisting of a polyamide, polylactic acid, acrylonitrile butadiene styrene, and composites or alloys, wherein the composite or alloy comprises polylactic acid (para 081).
  With reference to claim 7, 9, Steelman teach said sample is a biological sample comprising cell lysate (para 0263, 0272-0273, 0289, 0295-0296).
With reference to claims 10, 13, Steelman teach the sample comprises a chaotropic salt, guanidine chloride (para 0069).
      With reference to claim 25, Steelman teach that the elution buffer is nucleic acid amplification reagent (para 0253).
     With reference to claim 30-31, Steelman teach that the method further comprises amplifying a target nucleic acid from the nucleic acid recovered in step (c), in the presence of the thermoplastic polymer substrate (para 096-0101, para 0252). For all the above the claims are anticipated.
Claim Rejections - 35 USC § 103
8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
   Claims 1-3, 7, 9-10, 13, 19-25 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Steelman (WO 2015/195949) in view of Cary (US 2009/0047673).
             Steelman teach a method of isolating nucleic acid from a sample containing nucleic acid as discussed above in section 7.
    Although Steelman teach a rapid point-of care method for isolating nucleic acids in short duration of time (para 084, 064-067, 0191, 0226). However, with reference to claims 19-24, 28-29, Steelman did not specifically teach exposing the sample to the thermoplastic polymer, washing, and elution for a period of time from about 0.5 seconds to 300 seconds or 0.5 seconds to 1 second; dipping the thermoplastic polymer substrate into the sample, wash solution and elution buffer.
            Cary teach a point-of-care dipstick method for isolating nucleic acids from a sample wherein the method comprises dipping dipstick into the sample containing nucleic acids, releasing the nucleic acids and amplification of the target nucleic acids in the sample (para 0088-0089), Cary teach that the method is rapid and enables the detection of target analyte or nucleic acid within 10 seconds from the time of sample introduction into the point-of care device (LFM device) which utilizes low volumes of sample and minimizes process time, assay costs and reagent storage and rapid detection of the target nucleic acids (abstract, 0009-0010).
     It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method of Steelman with rapid dipstick method as taught by Cary to improve the method of isolating and detecting target nucleic acid from a sample. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the process time because Steelman and Cary use rapid point-of care methods for isolating and detecting nucleic acids in a sample, wherein Cary explicitly taught that the method is rapid and enables the detection of target analyte or nucleic acid within 10 seconds from the time of sample introduction into the point-of care device (LFM device) which utilizes low volumes of sample and minimizes process time, assay costs and reagent storage and rapid detection of the target nucleic acids (abstract, 0009-0010) and such a modification of the method is considered obvious over the cited prior art.
                                                      Conclusion
                  No claims are allowable.
                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637